DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/25/2022 has been entered. Claims 1-3, 8-9, 11 and 14 have been amended. Claims 10,  12-13, 15-22, 24-25 have been canceled. Claims 1-9, 11, 14, 23 and 26 are pending in the application. 

Response to Arguments
Applicant's arguments filed 08/25/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Before responding to the argument: the applicant amended using vague and indefinite terms from the specification, “determining how far the field of vision of the person extends, ... edge region of the filed of vision …”, then the applicant on the arguments indicated that these are different from the direction of view “gaze direction” of the driver, but neither the specification nor the argument explained what these terminologies means and how the proposed system calculates or determine them or what the edge region for the field of vision!!
Please note: The regular definition of “how far the field of vision of the person” is about 3 miles
The Earth curves about 8 inches per mile. As a result, on a flat surface with your eyes 5 feet or so off the ground, the farthest edge that you can see is about 3 miles away (healthline.com). 

First Argument 
According to Huth et al, the field of vision of the person driving is not detected… the edge region of the field of vision which lies nearest to the object.
Reply
As outlined above: This is a 112b issue where the applicants indicated that “the field of vision of the person driving is not detected” and it is different from detecting the direction of view “gaze direction” of the driver. Neither the specification nor the argument explained what these terminologies means and how it is calculated /determined/detected!!
As best understood by the examiner, the viewing direction of the driver and the normal or average definition of the field of vision dictated the field of view and its hypothetical boundaries. 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second Argument
Huth et al never consider the object direction in the view of the driver when object is moving toward the movement direction of the vehicle. This is acknowledged in the Office Action, with Maurer et al cited to allegedly show the “situation awareness’ or objection direction. However, as it is shown in the figure 1 of Maurer et al reproduced below, the viewing direction of the person driving was never considered. Maurer et al simply measure the object's movement and velocity in front of the car like a sonar system. The driver's viewing direction is never considered. …
Reply
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Third Argument
It is also pointed out neither Maurer et al nor Huth et al disclose or show any teaching of the separate cameras and their location, as claimed herein. The functions of the first and the second cameras are distinctively functioned. The first camera detects the view of the driver and the second camera detects the object near driver or vehicle. Further, Claim 1 recites the location of the cameras are different to perform the different functions, with which Huth et al and Maurer et al are never concerned and not considered in their applications.
Reply
Huth teaches two cameras and the figures heighted their approximate locations and functions (first camera to capture the viewing direction of the driver “14” mounted inside of the vehicle and second camera “7” directed toward the road [0011],[0024]-[0029], Fig. 1). Channing the location/direction of the cameras, adding cameras, combining cameras are obvious/well-known to one with ordinary skills in the art.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note: 
The examiner uses a new reference to cover the amendment that the warning light can be attached to the windows to give the driver warning at the field of vision as close as possible to the location/direction of the object.
The amendment necessitates that the warning signal is given on the windows. Claims 11 and 23 depend on claim and are broadening the claim. These claims need to be canceled or amended.

Claim Objections
Claim 1-9, 11, 14, 23 and 26 are objected to because of the following informalities:  Claims 1/14 “the first camera and the second camera are a separated camera”, grammar/typo applicant is advised to change it, for example “… are separate cameras”.  Appropriate correction is required.
Claim 11 depends on canceled claim 10, applicant may change the dependency to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 14, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims [1 and 14] recite vague and indefinite terms, “determining how far the field of vision of the person extends, ... edge region of the filed of vision …”, then the applicant on the arguments indicated that these are different from the direction of view “gaze direction” of the driver, but neither the specification nor the argument explained what these terminologies means and how the proposed system calculates or determine them or what the edge region for the field of vision!!
Please note: The regular definition of “how far the field of vision of the person” is about 3 miles
The Earth curves about 8 inches per mile. As a result, on a flat surface with your eyes 5 feet or so off the ground, the farthest edge that you can see is about 3 miles away (healthline.com). 
Regarding claims 2-9, 11, 23 and 26, dependent claims are rejected based on their dependency from the rejected claim.

Please note: The claims 1-9, 11, 14, 23 and 26 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendment to claim 1, one of the limitation of claims 11 and 23, necessitates that the warning signal is given on the windows, hence these claims are broadening the independent claim by the other alternative limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huth et al. (US 20150022331 A1), hereinafter Huth in view of Maurer (US 20150206001 A1), herein after Maurer and in further view of VANDERMEIJS (US 20190351823 A1) hereinafter VANDERMEIJS.
Regarding claim 1 (as best understood by the examiner),
Huth teaches a device for monitoring the viewing direction of a person driving a vehicle, comprising at least one first detection means to detect the viewing direction of the person driving, wherein the first detection means includes a first camera “camera 14”; the first camera is arranged in the interior space of the vehicle, and configured to determine the viewing direction the person driving by detecting the eyes or eye movement of the person driving  (means for detecting the viewing direction of the driver [0011][0027][0029]; A second camera 14 is mounted inside the vehicle and aligned with the driver 5 in order to detect his viewing direction [0025]; Fig. 1);
a second detection means to detect at least one object, the second detection means includes a second camera “camera 7”; the second camera is arranged in the region of the vehicle, and detects surroundings of the vehicle or the surrounding of the person (A people detection unit 6 includes a camera 7 directed onto the road 2 in front “surroundings” of the vehicle 1, in particular an infrared camera and an image evaluation unit 8 [0024]; Fig. 1);
the first camera “camera 14”  and the second camera are a separated camera “camera 7” ([0024]-[0025]; Fig. 1);
at least one computing unit, which is configured to establish if the viewing direction of the person driving determined by the first detection means is directed at the object detected by the second detection means (If the detected viewing direction of the driver does not coincide with the direction in which the person has been detected, then the person is presumably not visible to the driver and the danger signal should be emitted [0011][0027][0029]); to determine how far the field of vision of the person extends (detected viewing direction of the driver [0011][0027][0029], quantitative measure for the visibility of the respective person for the driver 5 [0030]) and 
at least one output means, which is configured to output an optical and/or an acoustic signal, depending on multiple parameter(s) (In order to issue clues to the driver 5 concerning the detected person, the decision unit 10 is connected with an acoustic danger signaler 15 such as a loudspeaker as well as with an optical danger signaler 16, here in the form of a number of light sources provided on the dashboard of the vehicle at the lower edge of its front windscreen as a kind of head-up display [0026]; As long as the person 4 moves in parallel to the edge 3 “or away from the carriageway” of the road there is no danger of a collision with the vehicle 1 because the vehicle only moves on the road 2 [0023]-[0026]), wherein the at least one computing unit is configured to differentiate to prioritize objects at differently far distances from the vehicle (A point score can be specified as fixed or it may be a function of the distance of the person from the vehicle, in order to account for the fact that people further away are less visible.  For simplicity's sake it is assumed in the description below that an increasing point score stands for bad visibility; the opposite is of course also possible [0014][0030]);
output to generate an optical or acoustic signal ([0023]-[0026]) based on both surroundings outside of the vehicle (A people detection unit 6 includes a camera 7 directed onto the road 2 in front “surroundings” of the vehicle 1 [0024]), and a different location of the prioritized object in a region which lies in a direction between the vehicle and the object and/or in the field of vision (A point score can be specified as fixed or it may be a function of the distance of the person from the vehicle, in order to account for the fact that people further away are less visible.  For simplicity's sake it is assumed in the description below that an increasing point score stands for bad visibility; the opposite is of course also possible [0014][0030]);
wherein output of the optical and/or acoustic signal is in a region which lies in a direction between the person driving and the object and/or in the region of the field of vision of the person driving facing towards the object (In order to output a signal to the driver, the decision unit 10, according to a further development of the present disclosure, can be adapted to select, from the optical danger signalers 16, those one or more danger signalers 16' which are closest to an imaginary line 19 between the driver 5 and the person 4, in order to cause these signalers 16' to selectively light up.  The driver 5 thus receives not only a clue as to the presence of the person 4 but also where this person is positioned, a fact which makes it considerably easier for him/her to detect the person 4 and account for his/her possible movements [0040]); 
one of the parameters is the result of the computing unit determining the viewing direction of the person driving is not directed at the object and another parameter is the result of the computing unit determining how far the field of view extends (quantitative measure for the visibility of the respective person for the driver 5 [0030]); the output of said optical and/or acoustic signal is enabled when the viewing direction of the person driving is not directed at the object and the object is moving towards the movement direction of the vehicle (If the detected viewing direction of the driver does not coincide with the direction in which the person has been detected, then the person is presumably not visible to the driver and the danger signal should be emitted [0011]; (As long as the person 4 moves in parallel to the edge 3 “or away from the carriageway” of the road there is no danger of a collision with the vehicle 1 because the vehicle only moves on the road 2 [0023]);
said signal is not output “no danger of a collision” when the object is moving away from the movement direction of the vehicle, even though not in the viewing direction of the person driving after having been detected by the first detection means (As long as the person 4 moves in parallel to the edge 3 “or away from the carriageway” of the road there is no danger of a collision with the vehicle 1 because the vehicle only moves on the road 2 [0023]).
However Huth [0023] teaches the case that the direction of movement of the detected person will define whether or not this person is in a danger of collision or not and hence can be used to decrease the false alarm rate of collision detection; Huth did not explicitly teach detecting direction of movement of such object relative to movement of the vehicle, as a parameter to decide on situation awareness; and generating a light signal edge region of the field of vision which lies nearest to the object in a region of one or both side windows; generating an optical or acoustic signal of a different characteristic selected from color, brightness, volume, and frequency based on risk situations.
Maurer explicitly teach detecting any direction of movement of such object relative to movement of the vehicle, as a parameter to decide on situation awareness ("pedestrian 115 crosses roadway 110," "pedestrian 115 changes his/her direction of movement" as opposed to "pedestrian 115 maintains his/her direction of movement," [0045][0047][0058][0061]; Fig. 2a and b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Maurer to the teachings of Huth. The motivation for such an addition would be to predicting a pedestrian movement in order to avoid an imminent accident (Maurer [0004]) or to avoid unnecessary danger signal “decrease false alarm rate” when the pedestrian is no danger of a collision (Huth [0023]).
Huth and Maurer did not explicitly teach generating a light signal edge region of the field of vision which lies nearest to the object in a region of one or both side windows; and generating an optical or acoustic signal of a different characteristic selected from color, brightness, volume, and frequency based on risk situations.
VANDERMEIJS teaches generating a light signal edge region of the field of vision which lies nearest to the object in a region of one or both side windows (A so-called light array may be preferably constructed of a strip of LEDs that are independently activatable, referred to as "ADAS LED bar" herebelow. The light sources are arranged to show a mirror image of the light source in the windshield or side window, visible to the driver. A tracking controller is arranged to identify one or more objects to be tracked in the perimeter of the motor vehicle. A control system is coupled to the tracking controller for activating a number of light sources of the plurality of light sources, arranged to project a signal light indicative of said tracked object substantially centered along a virtual line of sight from the driver towards the identified object [0006][0007]; [0034]-[0037]; Fig. 4A and B); generating an optical or acoustic signal of a different characteristic selected from color, brightness, volume, and frequency based on risk situations (Different signaling can be provided for visible and invisible “blind spot” objects that can be made via colors, sizes and/or highlighting a part of the light array(s) [0007]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of VANDERMEIJS to the teachings of Huth and Maurer. The motivation for such an addition would be to provide a reliable method for alerting a driver, based on these ADAS signals (VANDERMEIJS [0026]).

Regarding claim 2, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output means are at least one light 2source, which is configured to output a preferably brief optical and/or acoustic signal (by a flashing of the optical signalers 16 [0039]).  

Regarding claim 3,  is rejected under the same reasoning as claim 2, where it is obvious to one with ordinary skills in the art to use various flashing duration “blinking frequency” (and VANDERMEIJS [0052]).

Regarding claim 4, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the light source is configured to output an optical signal, in particular a light flash without distracting the person driving (by a flashing of the optical signalers 16 [0039]. It is obvious to one with ordinary skills in the art not to distract the drive, specifically if the detected person is not in immediate danger of collision [0009][0011]). Also VANDERMEIJS [0004] teaches the same concept.

Regarding claim 5, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the first detection means includes at least a first camera, which is directed at the face of the person driving and which is configured to detect the viewing direction of the person driving (A second camera 14 is mounted inside the vehicle and aligned with the driver 5 in order to detect his viewing direction [0025], Fig. 1 and 2).  

Regarding claim 6, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the second detection means includes at least a second camera, which is directed at the surroundings of the vehicle (A people detection unit 6 includes a camera 7 directed onto the road 2 in front of the vehicle 1, in particular an infrared camera and an image evaluation unit 8 [0024][0040]);

Regarding claim 7, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the computing unit is configured to differentiate and/or to prioritize objects distanced differently far from the vehicle [0014] and/or moving in different directions relative to the vehicle (These criteria can be taken account of in that a detected person is allotted a point score which is then weighted with various factors in order to obtain a quantitative measure for the visibility of the respective person for the driver 5.  A point score can be specified as fixed or it may be a function of the distance of the person from the vehicle [0030]).  

Regarding claim 8, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output means comprises one or multiple LEDs (an acoustic danger signaler 15 such as a loudspeaker as well as with an optical danger signaler 16, here in the form of a number of light sources [0026]).

Regarding claim 9, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 3, as outlined above. 
Huth did not explicitly teach generating optical signals of different color and the color depends on the result of the risk examination.  
VANDERMEIJS teaches generating optical signals of different color and the color depends on the result of the risk examination (Different signaling can be provided for visible and invisible “blind spot” objects that can be made via colors, sizes and/or highlighting a part of the light array(s) [0007]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of VANDERMEIJS to the teachings of Huth and Maurer. The motivation for such an addition would be to provide a reliable method for alerting a driver, based on these ADAS signals (VANDERMEIJS [0026]).

Regarding claim 11, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output means are configured to generate the optical signal in the region of one or both side windows, or in at least one region of the windscreen, or in the region of one or both rear-view mirrors (here in the form of a number of light sources provided on the dashboard of the vehicle at the lower edge of its front windscreen as a kind of head-up display [0026]).

Regarding claim 14 “method” is rejected under the same reasoning as claim 1 “device”, where Huth ([0015], Fig. 1 and 3) teaches both device and method. 

Regarding claim 23, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output is configured to generate the optical or acoustic signal in the region of one or both side windows or in at least one region of the windshield or in the region of one or both rear-view mirrors (an optical danger signaler 16, here in the form of a number of light sources provided on the dashboard of the vehicle at the lower edge of its front windscreen … [0026]; Fig. 1).

Regarding claim 26, 
Huth and Maurer and VANDERMEIJS teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein when the person is situated in a vehicle, the output means are configured to output the signal in a region of the vehicle from the person and in a direction toward the object, such that attention of the person is drawn toward the object (select, from the optical danger signalers 16, those one or more danger signalers 16' which are closest to an imaginary line 19 between the driver 5 and the person 4, in order to cause these signalers 16' to selectively light up.  The driver 5 thus receives not only a clue as to the presence of the person 4 but also where this person is positioned, a fact which makes it considerably easier for him/her to detect the person 4 and account for his/her possible movements [0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419